Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 1 of 39 Page ID #:24




                   Exhibit 2
               Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 2 of 39 Page ID #:25




                                        U.S. Patent No. 6,724,241 (“’241 Patent”)
Accused Products
      Western Digital products with SanDisk/Toshiba 64L 3D NAND flash chips, including without limitation the WD Ultrastar
SN630 WUS3BA196C7P3E3 (“Accused Products”), infringe at least Claim 1 of the ’241 Patent.

Claim 1
            Claim 1                                                      Accused Products
 1[pre]. A charge pump circuit   To the extent the preamble is limiting, each Accused Product includes a charge pump circuit for
 for generating a charge pump    generating a charge pump voltage having minimal voltage ripples.
 voltage having minimal
 voltage ripples, comprising:    For example, the WD Ultrastar SN630 WUS3BA196C7P3E3includes the charge pump circuit of
                                 the SanDisk/Toshiba 3D NAND flash chip, die identifier FRN1256G.
                                 See, e.g.:




                                                                1
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 3 of 39 Page ID #:26




Claim 1                                           Accused Products




                Source: TechInsights Deep Dive Teardown, WD Ultrastar SN630 WUS3BA196C7P3E3




                                           2
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 4 of 39 Page ID #:27




Claim 1                                             Accused Products




                                                                                                VHA1
                                                                                                VHA2




                                                                                       A charge pump
                                                                                           circuit


                Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                Flash, Figure 7.3 Charge Pump System




                                            3
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 5 of 39 Page ID #:28




Claim 1                                             Accused Products




                                                                                   V
                                                                                   H




                                                                                           having
                                                                                           minimal
                                                                                           voltage
                                                                                           ripples




                Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                Flash, Figure 7.3 Charge Pump System




                                            4
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 6 of 39 Page ID #:29




Claim 1                                             Accused Products


                                                                                     for generating a charge
                                                                                      pump voltage (VHA1,
                                                                                             VHA2)




                                                                                      VHA1 and VHA2 are
                                                                                      driven by the same
                                                                                      pumping circuit


                                                                                         A charge pump
                                                                                             circuit




                Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                Flash, Figure 7.3.14.8 Charge Pump Block 5




                                            5
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 7 of 39 Page ID #:30




Claim 1                                                     Accused Products
                    Charge pump output voltage VHA2 is provided to
                    high voltage switches to selectively drive PNWELL.




                Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                Flash, Figure 7.5.17.3 PNWELL Voltage Selector




                                                   6
               Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 8 of 39 Page ID #:31




           Claim 1                                                             Accused Products
                                   Charge pump output voltage VHA1 is provided to high
                                   voltage switches to selectively drive wordline circuits.




                                  Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                                  Flash, Figure 4.2.1 Wordline Voltage Switch Block 1
1[a] a pumping circuit            Each Accused Product includes a pumping circuit comprising one or more stages operable to
comprising one or more stages     receive a supply voltage and generate a selected one of a plurality of pump voltages.
operable to receive a supply
voltage and generate a selected   For example, in the pumping circuit, 1, 2, or 3 main stages can be enabled for operation. Supply
one of a plurality of pump        voltage can be selected from external VCC or internally generated pumped voltages VHBL or
voltages;                         VHB1. VHA2 is provided to a level detector which suspends pump clocks when a desired level is
                                  reached. VHA2 is scaled by a fixed ratio voltage divider (Voltage Divider 2). It is then compared
                                  (using Amplifier 12) to an adjustable reference voltage (generated by Reference Voltage
                                  Regulator). A 4-bit digital code CF(75:72) adjusts the output reference voltage by shorting out

                                                                      7
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 9 of 39 Page ID #:32




Claim 1                                               Accused Products
                resistors in a resistor divider, thereby providing programmable pump output voltage levels on
                VHA1 and VHA2. A comparator (Amplifier 12) compares the scaled VHA2 to the programmable
                reference voltage. If the scaled VHA2 exceeds the programmable reference voltage, output
                VHA_LDET3 transitions from 1 to 0 to stop further pumping. VHA_CK2 and VHA_CK2* drive
                the middle stage of the pumping circuit. VHA_PH2 non-overlapping clocks drive Charge Pump
                13. When VHA_PH2 clocks are suspended the pump stops operating so that VHA1 is limited to
                the voltage set by the level detector.
                See, e.g.:




                                              8
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 10 of 39 Page ID #:33




Claim 1                                              Accused Products




                                                     operable to receive
                                                      a supply voltage




                                                                                     a pumping circuit




                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.3.14.8 Charge Pump Block 5




                                             9
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 11 of 39 Page ID #:34




Claim 1                                               Accused Products
                  operable to receive a supply
                        voltage (VCC)




                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.3.14.8.6 Voltage Switch 55




                                                 10
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 12 of 39 Page ID #:35




Claim 1                                                   Accused Products
                  comprising one or
                                      a pumping circuit
                    more stages




                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.3.14.8 Charge Pump Block 5




                                                 11
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 13 of 39 Page ID #:36




Claim 1                                              Accused Products




                                                                           a pumping circuit




                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.3.14.8.14 Charge Pump 13




                                             12
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 14 of 39 Page ID #:37




Claim 1                                              Accused Products




                                                                                               comprising
                                                                                               one or more
                                                                                                 stages




                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.3.14.8.14 Charge Pump 13




                                             13
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 15 of 39 Page ID #:38




Claim 1                                              Accused Products



                                                                                             and generate a
                                                                                            selected one of a
                                                                                            plurality of pump
                                                                                            voltages (VHA1,
                                                                                                 VHA2)




                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.3.14 Charge Pump Block 4




                                             14
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 16 of 39 Page ID #:39




Claim 1                                              Accused Products
                                                                           and generate a selected one
                                                                              of a plurality of pump
                                                                                voltages (VHA2L)



                  VHA2




                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.3.14.1 Voltage Switch 51




                                             15
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 17 of 39 Page ID #:40




Claim 1                                              Accused Products
                                           VHA2



                                                        and generate a selected one
                                                           of a plurality of pump
                                                             voltages (VHA2L)




                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.3.14 Charge Pump Block 4




                                             16
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 18 of 39 Page ID #:41




Claim 1                                              Accused Products




                                                                   and generate a
                                                                  selected one of a
                                                                  plurality of pump
                                                                voltages (VHA_LDV2)




                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.3.14.5.3 Voltage Divider 2; Figure 7.3.14.5 Level Detector 6




                                             17
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 19 of 39 Page ID #:42




Claim 1                                              Accused Products




                                                    and generate a selected
                                                   one of a plurality of pump
                                                   voltages (VHA_LDVREF)



                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.3.14.5 Level Detector 6




                                             18
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 20 of 39 Page ID #:43




Claim 1                                              Accused Products




                                                                              VHA_LDV1

                                                                                 and generate a selected
                                                                                one of a plurality of pump
                                                                                voltages (VHA_LDVREF)




                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.3.14.5.5 Reference Voltage Regulator




                                             19
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 21 of 39 Page ID #:44




Claim 1                                              Accused Products




                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.3.14.5 Level Detector 6




                                             20
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 22 of 39 Page ID #:45




Claim 1                                              Accused Products




                                                                                        and generate a
                                                                                       selected one of a
                                                                                       plurality of pump

                                                                                    VHA_LDET3
                                                                                    =0




                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.3.14.5 Level Detector 6




                                             21
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 23 of 39 Page ID #:46




Claim 1                                              Accused Products
                  VHA_LDET3 = 1
                  Disables VHA_CK2 pump                                                       VHA_CK2 = 1
                  clock to 1 level                                                            VHA_CK2* = 0




                                                                                    and generate a selected
                                                                                      one of a plurality of
                                                                                        pump voltages




                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.3.14.6 Charge Pump Clock Generator 2




                                             22
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 24 of 39 Page ID #:47




Claim 1                                              Accused Products




                                                             and generate a selected
                                                            one of a plurality of pump
                                                                     voltages




                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.3.14 Charge Pump Block 4




                                             23
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 25 of 39 Page ID #:48




Claim 1                                              Accused Products




                                                                                     VHA_LDV1

                                                                                      and generate a selected
                                                                                     one of a plurality of pump
                                                                                              voltages



                                                                                      a pumping circuit




                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.3.14.8 Charge Pump Block 5




                                             24
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 26 of 39 Page ID #:49




Claim 1                                                 Accused Products



                                               and generate a selected
                                              one of a plurality of pump
                                                       voltages




                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.3.14 Charge Pump Block 4




                                             25
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 27 of 39 Page ID #:50




Claim 1                                                Accused Products




                                                   and generate a selected
                                                  one of a plurality of pump
                                                           voltages




                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.3.14.8 Charge Pump Block 5




                                             26
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 28 of 39 Page ID #:51




Claim 1                                              Accused Products

                                                                                 and generate a selected one of a
                                                                                    plurality of pump voltages




                  VHA_CK2
                  VHA_CK2*




                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.3.14.8.14 Charge Pump 13




                                             27
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 29 of 39 Page ID #:52




Claim 1                                              Accused Products


                                                                                         VHA_PH2A
                                                                                         VHA_PH2A*
                 VHA_CK2                                                                 VHA_PH2B
                 VHA_CK2*                                                                VHA_PH2B*




                                                                                  and generate a selected one of
                                                                                   a plurality of pump voltages



                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.3.14.8.12.6 Non-Overlapping Clock Generator 6




                                             28
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 30 of 39 Page ID #:53




Claim 1                                              Accused Products




                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.3.14.8.14 Charge Pump 13




                                             29
              Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 31 of 39 Page ID #:54




           Claim 1                                                       Accused Products
                                                                                                        and generate a selected one of
                                                                                                         a plurality of pump voltages




                                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                                 Flash, Figure 7.3.14.8.14 Charge Pump 13
1[b] a plurality of loads        Each Accused Product includes a plurality of loads selectively coupleable to an output of the
selectively coupleable to an     pumping circuit, each load associated with a specific pump voltage.
output of the pumping circuit,

                                                                30
              Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 32 of 39 Page ID #:55




           Claim 1                                                   Accused Products
each load associated with a   For example, VHA2 is an output of the pumping circuit. A plurality of loads (contained within
specific pump voltage; and    Current Sink 2) can be selectively coupled to an output of the pumping circuit (for example
                              VHA2). VHA2 is connected to pumping circuit output VHA1 through Voltage Switches 59 and
                              60. VHA1 is connected to wordline decoders during read or program operations. Read, program
                              and erase operations require different voltages. Each load is associated with a specific pump
                              voltage to carry out these functions.
                              See, e.g.:




                                                                                                         an output of the pumping
                                                                                                              circuit (VHA2)




                                                                                        a plurality of
                                                                                            loads




                              Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                              Flash, Figure 7.3.14 Charge Pump Block 4




                                                            31
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 33 of 39 Page ID #:56




Claim 1                                              Accused Products


                                                                             an output of the pumping
                                                                                      circuit




                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.3.14.8 Charge Pump Block 5




                                             32
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 34 of 39 Page ID #:57




Claim 1                                              Accused Products
                                                                        an output of the pumping
                                                                                 circuit


                                                                                a plurality of
                                                                                    loads




                                                                                selectively coupleable



                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.3.14.9 Current Sink 2




                                             33
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 35 of 39 Page ID #:58




Claim 1                                                        Accused Products

                            an output of the pumping circuit




                                                                                              each load
                                                                                           associated with a
                                                                                            specific pump
                                                                                               voltage




                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.5.17.3 PNWELL Voltage Selector




                                                   34
              Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 36 of 39 Page ID #:59




           Claim 1                                                      Accused Products




                                     an output of the pumping
                                              circuit




                                                                                                                each load
                                                                                                             associated with
                                                                                                             a specific pump
                                                                                                                 voltage




                                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                                 Flash, Figure 4.2.1 Wordline Voltage Switch Block 1
1[c] a load selector means for   Each Accused Product includes a load selector means for selectively coupling a load associated
selectively coupling a load      with a specific pump voltage to the output of said pumping circuit.
associated with a specific
pump voltage to the output of    For example, the highlighted transistors below and their respective gate control signals form a
                                 load selector means. The output signal VHA_LDET4 from Level Detector 6 forms part of the load
said pumping circuit
                                 selector means. For example, the gate control signals are generated in part by a charge pump
                                 control signal (VHA_CTL1). This 3 bit value selectively couples a load associated with a specific
                                 pump voltage.
                                 See, e.g.:



                                                                35
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 37 of 39 Page ID #:60




Claim 1                                              Accused Products




                                                                               a load selector means
                                                                                      (part of)




                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.3.14.5 Level Detector 6




                                             36
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 38 of 39 Page ID #:61




Claim 1                                              Accused Products




                                                                                 a load selector means



                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.3.14.9 Current Sink 2




                                             37
  Case 8:21-cv-01040-JVS-ADS Document 1-2 Filed 06/11/21 Page 39 of 39 Page ID #:62




Claim 1                                                Accused Products

                                                                          output of the pumping
                                                                                  circuit




                       associated with a      selectively coupling a
                     specific pump voltage             load




                                                                                    a load selector means



                 Source: TechInsights CircuitVision Analysis of the Sandisk/Toshiba 05138_064G 3D NAND
                 Flash, Figure 7.3.14.9 Current Sink 2




                                             38
